IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00395-CR

SHABAZ ANDREWS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 27658


                          MEMORANDUM OPINION


      Shabaz Andrews pled guilty without the benefit of a plea bargain to Paragraph

One of a two paragraph indictment. Thus, he was convicted of aggravated assault with

a deadly weapon/family violence, see TEX. PENAL CODE ANN. § 22.02(b)(1) (West 2011),

and sentenced to 40 years in prison. We affirm.

      Andrews has no complaint about the trial court’s judgment that was rendered.

Rather, in one issue, he raises a double jeopardy complaint regarding Paragraph Two of

the indictment which charged Andrews with aggravated assault with a deadly weapon.
See id. § 22.02(a)(2). The State has not tried to pursue a prosecution regarding Paragraph

Two.

        The proper time to assert any potential claim of jeopardy which a defendant might

have is in a future prosecution after he has been charged or indicted for the potentially

jeopardy-barred offense. See Burks v. State, 876 S.W.2d 877, 889 (Tex. Crim. App. 1994);

Keith v. State, 782 S.W.2d 861, 864 (Tex. Crim. App. 1989). At this time, that issue is far

from ripe and is not properly before this Court. Id.; Garrett v. State, 749 S.W.2d 784, 804

(Tex. Crim. App. 1988) (“The Court of Appeals had no power to decide that issue because

the issue of double jeopardy could only arise if appellant were subsequently charged with

some lesser included offense.”). Any attempt by this Court to address Andrews’ issue

would be advisory and unauthorized. Garrett, 749 S.W.2d at 803.

        Accordingly, Andrews’ sole issue is dismissed, and the trial court’s judgment is

affirmed.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Affirmed
Opinion delivered and filed February 13, 2019
Do not publish
[CRPM]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Andrews v. State                                                                                  Page 2